Rombauer, P. J.
The state recovered a judgment in this case against the defendant on the seventh day of August, 1894, for a fine of $50. The defendant appealed and obtained leave to file his' bill of excep*174tions within ninety days, but failed to prosecute his appeal in any manner. The state now produces the certificate of the circuit clerk showing the above facts and moves for an' affirmance of the judgment. No cause to the contrary being shown, it is ordered that the judgment be affirmed.
All concur.